259 F. Supp. 2d 1366 (2003)
In re FORD MOTOR CO. CROWN VITORIA POLICE INTERCEPTOR PRODUCTS LIABILITY LITIGTION
Ralph Jones v. Ford Motor Co., E.D. Arkansas, C.A. 5:02-320
Paul W. Abbott, et al. v. Ford Motor Co., et al., N.D. Florida, C.A. No. 3:02-345
Louisette M.F. Woodward v. Ford Motor Co., E.D. Texas, C.A. No. 9:02-288
No. 1488.
Judicial Panel on Multidistrict Litigation.
April 10, 2003.
*1367 Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN,[*] BRUCE M. SELYA, JULIA SMITH GIBBONS, D. LOWELL JENSEN, J. FREDERICK MOTZ and ROBERT L. MILLER, Jr., Judges of the Panel.

TRANSFER ORDER
WM. TERRELL HODGES, Chairman.
Presently before the Panel is a motion, pursuant to 28 U.S.C. § 1407, by Ford Motor Company (Ford) and an affiliated Ford dealer to include these three actions in MDL-1488 coordinated or consolidated pretrial proceedings. Alternatively, if the Panel deems inclusion in MDL-1488 to be inappropriate, moving defendants ask that the Panel centralize these three actions as a separate multidistrict litigation in the Northern District of Ohio before the MDL-1488 transferee judge. The Texas plaintiff opposes inclusion of her action in MDL-1488 proceedings on the ground that it does not share sufficient questions of fact with, and is significantly broader than, previously centralized MDL-1488 actions. The Texas plaintiff also opposes centralization of the actions now before the Panel as a separate docket.
On the basis of the papers filed and hearing session held, the Panel finds that these three actions involve common questions of fact with actions in this litigation previously transferred to the Northern District of Ohio, and that transfer of these actions to that district for inclusion in the coordinated or consolidated pretrial proceedings occurring there will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. Plaintiffs in all MD1488 actions and the three actions now before the Panel allege that certain Ford vehicles are defectively designed because the fuel tank is located in the rear crush zone. The three actions now before the Panel are brought by individual vehicle owners (citizen actions), while most previously centralized MDL-1488 actions are brought by governmental entities which purchased primarily Ford Crown Victoria police interceptor vehicles (municipal actions). Even though the citizen actions may involve some unique questions of fact, common factual questions predominate. Both the citizen and municipal actions rely on similar allegations regarding Ford's design decisions and knowledge of the purported defect; Ford is the common defendant in all actions; at least three of the previously centralized MDL-1488 municipal actions may involve the purchase of any Ford Crown Victoria vehiclenot just police interceptor models; and purported *1368 nationwide/statewide classes in these actions appear to overlap. Accordingly, the scope of discovery in the municipal and citizen actions will overlap. We also note that a citizen action originally filed in the Northern District of Ohio is already proceeding in a coordinated fashion with the MDL-1488 municipal actions. Inclusion of the present citizen actions in MDL-1488 pretrial proceedings will have the salutary effect of placing all the related actions before a single judge who can formulate a pretrial program that: 1) allows pretrial proceedings with respect to any non-common issues to proceed concurrently with pretrial proceedings on common issues, In re Multi-Piece Rim Products Liability Litigation, 464 F. Supp. 969, 974 (Jud.Pan. Mult.Lit.1979); and 2) ensures that pretrial proceedings will be conducted in a manner leading to the just and expeditious resolution of all actions to the overall benefit of the parties. We are confident in Judge Nugent's ability to streamline pretrial proceedings in all actions, while concomitantly directing the appropriate resolution of all claims.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, these three actions are transferred to the Northern District of Ohio and, with the consent of that court, assigned to the Honorable Donald C. Nugent for inclusion in the coordinated or consolidated pretrial proceedings occurring there in this docket.
IT IS FURTHER ORDERED that MDL-1488 is renamed as follows: MDL-1488-In re Ford Motor Co. Panther Platform/Fuel Tank Design Products Liability Litigation.
NOTES
[*]  Judge Keenan did not participate in the decision of this matter.